Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 25, 2021

                                    No. 04-21-00421-CV

              IN THE INTEREST OF J.C., J.V.C., AND J.P.C. III, Children,

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00604
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        On October 8, 2021, we ordered appellant to offer a reasonable explanation for filing a
late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (1997). Appellant timely
responded and offered a reasonable explanation. See Dimotsis v. State Farm Lloyds, 966 S.W.2d
657, 658 (Tex. App.—San Antonio 1998, order). We therefore grant the motion for extension of
time to file notice of appeal and order this appeal retained on the court’s docket.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court